           Case 2:12-cr-00228-JS Document 175 Filed 03/26/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                          :          CRIMINAL ACTION
                                                   :          No. 12-228
    v.                                             :
                                                   :          CIVIL ACTION
 FITZGERALD HORTON                                 :          No. 18-202

                                             ORDER

         AND NOW, this 26th day of March, 2021, upon consideration of Defendant Fitzgerald

Horton’s pro se Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255, pro se

Amendment to 28 U.S.C. § 2255 Motion, the Government’s opposition, Horton’s reply, and for

the reasons stated in the accompanying Memorandum, it is ORDERED the Motion and

Amendment (Documents 156 & 158) are DENIED.

         Because Horton has not made a substantial showing of the denial of a constitutional right,

i.e., that reasonable jurists would disagree with this Court’s procedural and substantive rulings on

his claims, a certificate of appealability shall not issue. See 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 483–84 (2000).

         The Clerk of Court is DIRECTED to mark the above-captioned cases CLOSED.




                                                   BY THE COURT:


                                                    /s/ Juan R. Sánchez
                                                   Juan R. Sánchez, C.J.
